Title: To Thomas Jefferson from Benjamin Rush, 28 November 1807
From: Rush, Benjamin
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Philadelphia Novr 28th. 1807.
                        
                        I have just now received a letter from Dr Waterhouse in which he has requested me to address you in favor of
                            his petition to be appointed Successor to Dr Eustis in the Charge of the marine hospital at Boston. Dr Waterhouse stands
                            high with all the Scientific members of his profession. The New England states are indebted to him for introducing
                            Vaccination into them,—and at an expense too of much Calumny & injury to his reputation. His Whiggism has been
                            Conspicous thro’ his Whole life, particularly of late years since it has assumed the Name and Attributes of republicanism.
                            One more reason remains to be mentioned in behalf of his Application. I have heard from himself that like many men who
                            love thier friends, thier Country, or thier books better than themselves,—he is poor, and relies to use his own words upon
                            the benevolence of Government to save his Children from the Accommodations of “an Alms house” should they survive Him.
                        Excuse the liberty of this letter, and be assured Dear Sir of the Continuance of the friendship of yours very
                            respectfully
                        
                            Benjn: Rush
                            
                        
                    